Citation Nr: 0910671	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-25 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel






INTRODUCTION

The Veteran served on active military service from February 
1960 to August 1962 and on active air service from January 
1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
returned to the RO in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran had service in the Republic of Vietnam during the 
period from February 28, 1961, to May 7, 1975, and has been 
diagnosed with prostate cancer.  


CONCLUSION OF LAW

It is presumed that the Veteran's prostate cancer was 
incurred as a result of his active service.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided adequate notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
service and manifests prostate cancer to a compensable degree 
any time after such service, the prostate cancer will be 
service connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

To deny a claim on its merits the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Private medical records received from Dr. K.H. show that the 
Veteran was diagnosed with carcinoma of the prostate in 
December 1992 and underwent a radical prostatectomy in 
February 1993.  

In March 2005 VA received a "buddy" statement in support of 
the Veteran's claim.  In this statement retired Lt. Col. 
J.J.W., a former commander of the 118th Air Evacuation 
Squadron (AES) from Nashville, stated that the Veteran was 
with him on a mission that flew into DaNang, Vietnam.  In 
June 2006, VA received an additional statement from Lt. Col. 
J.J.W. indicating that he, the Veteran, and one other man 
deplaned in DaNang, Vietnam and after being on the ground for 
some time, reboarded the C-141 and proceeded to Kadena Air 
Force Base (AFB) in Okinawa, Japan.

Also of record in the file is an April 2006 statement in 
support of the Veteran's claim from Mr. J.H.  Mr. J.H. stated 
that while on active duty in the US Air Force he was with the 
118 AES and flew air evacuation missions out of South East 
Asia.  Mr. J.H. stated that on one such mission in 1969 or 
1970 he flew with Lt. Col (then a Captain) J.J.W. and the 
Veteran into DaNang, Vietnam.  He said that the three of them 
deplaned in DaNang for several hours before proceeding to 
Kadena AFB.

The Board finds these "buddy" statements to be probative 
and credible.  When considered in light of the other 
evidence, these statements are enough to establish that the 
Veteran served on active duty in Vietnam during the required 
time period.  Accordingly, the Board concludes that 
entitlement to service connection for carcinoma of the 
prostate is warranted on a presumptive basis.   




ORDER

Entitlement to service connection for carcinoma of the 
prostate is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


